UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7912


MAY CHEN,

                 Petitioner - Appellant,

            v.

PRINCE GEORGE’S COUNTY; SPRINGFIELD HOSPITAL CENTER,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-02564-PWG)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


May Chen, Appellant Pro Se. Erin Nicole McCoy, PRINCE GEORGE’S
COUNTY OFFICE OF LAW, Upper Marlboro, Maryland; Kathleen A.
Ellis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           May Chen seeks to appeal the district court’s order

dismissing without prejudice the motions she filed while the

case was stayed.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Chen seeks to appeal is neither a final

order   nor    an     appealable    interlocutory     or     collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                  We

dispense      with    oral   argument    because      the    facts   and    legal

contentions     are    adequately    presented   in    the    materials    before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                        2